Colt, J.
The sheriff was required by the plaintiffs’ writ to replevy certain personal property and fixtures therein named, one item of which is described as “ one counting-room,” in the possession of the defendant..
This property was originally placed in the defendant’s store by the tenant under a written lease from the defendant. The tenant transferred his title to all of it as it is claimed by bill of sale to a third person under whom the plaintiffs claim title.
At the time of the service of the writ the case finds that this counting-room, so called, was securely fastened to the floor and wall against which it stood, so as to require the use of a crowbar and to be necessarily separated into three pieces before it could be removed and taken possession of by the sheriff.
Under a ruling of the court that the counting-room was not included in the bill of sale or any of the subsequent writings under which title was claimed by the plaintiffs, the parties agreed to a verdict for the plaintiffs as to all the property replevied except that, and for the defendant as to that.
It is unnecessary to consider whether the right construction was given to the language used in the writings in question or not. For it is plain upon the facts in this case that whatever may be the plaintiffs’ remedy, replevin will not lie for an unremoved fixture of this description. Taking the most favorable view claimed by the plaintiffs, this room or office was a trade fixture placed in the defendant’s store and removable by the tenant during the time of his lease. So long as it remained annexed to the real estate it was part of the freehold. The landlord is not liable in trover for its conversion, and replevin can be maintained only for the taking of a personal chattel, not for an injury to that which is affixed to the inheritance. 1 Chit. Pl. (5th Eng. ed.) 167. When the writ was sued out, it was part of the realty. Guthrie v. Jones, 108 Mass. 191. Niblet v. Smith, 4 T. R. 504. Cresson v. Stout, 17 Johns. 116. Exceptions overruled.